RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-A, se constituyen las siguientes Salas de Despacho para funcio-nar durante el receso de verano:

Del 1ro de julio al 16 de agosto de 2002

Hon. Francisco Rebollo López, Presidente
Hon. Miriam Naveira de Rodón
Hon. Federico Hernández Denton

Del 17 de agosto al 30 de septiembre de 2002

Hon. José A. Andréu García, Presidente
Hon. Jaime B. Fuster Berlingeri
Hon. Baltasar Corrada Del Río
Hon. Efraín E. Rivera Pérez
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración, y asimismo para convocar al Pleno del Tribunal cuando sea necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este período.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo